DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the specific sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirog (U.S. Patent Application Publication 2014/0197561) in view of Sandstrom et al. (U.S. Patent 6,627,278).  Regarding Claims 1 and 10, Pirog shows that it is known to have a mold (Abstract) comprising a first and second mold parts including a cavity (0016), wherein the mold comprises a measuring device (0017).  Pirog does not show a thermoforming mold.  Sandstrom et al., hereafter “Sandstrom,” show that it is known to have a thermoforming mold which includes a cup shaped cavity (Column 1, lines 38-42).  It would have been obvious to one of ordinary skill in the art to substitute Sandstrom’s thermoforming mold for the mold in Pirog because Sandstrom indicates that thermoforming and injection molding are known alternatives.
Regarding Claim 2, Pirog shows the mold of claim 1 above, including one wherein the measuring device comprises a sensor (0016).
Regarding Claim 3, Pirog shows the mold of claim 1 above, including one wherein each of the sensors is arranged on the same mold part (0020).
Regarding Claim 4, Pirog shows the mold of claim 1 above, including one wherein the measuring device comprises a reference element (0018).
Regarding Claim 5, Pirog shows the mold of claim 1 above, including one wherein the measureing device comprises two sensors and two reference elements (0017, 0020-0021).
Regarding Claim 6, Pirog shows the mold of claim 1 above, including one wherein the sensor is an optical sensor (0017).
Regarding Claim 7, Pirog shows the mold of claim 1 above, including one wherein the measuring device comprises an evaluation device (0016).
Regarding Claim 8, Pirog shows the mold of claim 1 above, including one wherein the mold comprises an acoustic output device (0016).
Regarding Claim 9, Pirog shows the mold of claim 1 above, including one wherein the measuring device comprises a communication interface (0025).
Regarding Claim 11, Pirog shows that it is known to carry out a method for determining tilting between a first and second mold (0016), comprising providing a measuring device (0017), recording at least one measured value, and determining the tilting of the two mold parts with respect to one another (0018). Pirog does not show a thermoforming mold.  Sandstrom shows that it is known to have a thermoforming mold which includes a cup shaped cavity (Column 1, lines 38-42).  It would have been obvious to one of ordinary skill in the art to substitute Sandstrom’s thermoforming mold for the mold in Pirog because Sandstrom indicates that thermoforming and injection molding are known alternatives.
Regarding Claim 12, Pirog shows the method of claim 11 above, including one wherein the step of attaching at least one sensor to one of the mold parts (0016).
Regarding Claim 13, Pirog shows the method of claim 11 above, including one wherein the step of recording occurs for at least one reference element (0018).
Regarding Claim 14, Pirog shows the method of claim 13 above, including one wherein the step of recording takes place in an optical manner (0017).
Regarding Claim 15, Pirog shows the method of claim 11 above, including one wherein at least two measured values are provided (0017, 0020-0021).
Regarding Claim 16, Pirog shows the method of claim 11 above, including one wherein the method is carried out while the mold is stopped or during its operation (0018, 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742